Case 3:20-cr-20448-RHC-DRG ECF No. 104, PageID.325 Filed 05/10/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

     Plaintiff,
                                             NO. 20-20448
v.

Peterson et. al,

         Defendant.


              PETITION FOR WRIT OF HABEAS CORPUS
                       AD PROSEQUENDUM


     Pursuant to 28 U.S.C. ' 2241(c)(5) and Local Rule 72.1(a)(2)(L), the United

States of America hereby petitions the court for a writ of habeas corpus ad

prosequendum for defendant, Duane Peterson, and states:

     Defendant is charged in this case with 21 U.S.C. § 846 Conspiracy to

Ditsribute Controlled Substances. Defendant is currently incarcerated at the Oaks

Correctional Facility in Manistee, MI in connection with a different case, and is in

the custody of Oaks Correctional Facility/Manistee County Sheriff.

     Defendant's arraignment has been scheduled for Thursday, June 03, 2021

before Duty Court of the Theodore Levin U.S. Courthouse. A writ of habeas corpus

ad prosequendum is necessary to secure defendant=s presence at that proceeding.
Case 3:20-cr-20448-RHC-DRG ECF No. 104, PageID.326 Filed 05/10/21 Page 2 of 4




    WHEREFORE, the government requests this Court order the issuance of a writ

of habeas corpus ad prosequendum directing the Oaks Correctional

Facility/Manistee County Sheriff, the United States Marshals Service, and any

other interested federal law enforcement officer to produce Duane Peterson before

the judicial officer and at the place and time stated above.

                                              Respectfully submitted,

                                              Saima S. Mohsin
                                              Acting United States Attorney


                                              Margaret Smith
                                              Assistant United States Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Margaret.Smith@usdoj.gov
                                              313-226-9135
                                              P71413

Date: May 10, 2021
Case 3:20-cr-20448-RHC-DRG ECF No. 104, PageID.327 Filed 05/10/21 Page 3 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

     Plaintiff,
                                              NO. 20-20448
v.

Peterson et. al.,

     Defendant.


                                     ORDER


     Pursuant to 28 U.S.C. ' 2241(c)(5) and Local Rule 72.1(a)(2)(L), it is hereby

ordered that the government=s Petition for Writ of Habeas Corpus ad

prosequendum be granted and that the Clerk of the Court issue a writ of habeas

corpus ad prosequendum in accordance with the government=s petition.



                                               s/ Patricia T. Morris
                                              Patricia T. Morris
                                              United States Magistrate Judge
Date:    May 10, 2021
Case 3:20-cr-20448-RHC-DRG ECF No. 104, PageID.328 Filed 05/10/21 Page 4 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,
                                               NO. 20-20448
v.

Peterson et. al,

      Defendant.


          WRIT OF HABEAS CORPUS AD PROSEQUENDUM


TO: The Oaks Correctional Facility/Manistee County Sheriff, the United States

        Marshals Service, and any other interested federal law enforcement officer.

      Pursuant to the foregoing petition and order, you are directed to produce

     defendant Duane Peterson before the Duty Court of the Theodore Levin U.S.

Courthouse on Thursday, June 03, 2021, at time for his Arraignment; and you are

also directed to return Oaks Correctional Facility/Manistee County Sheriff to the

facility in which he is currently incarcerated when his presence before this Court

is no longer required.
                                               DAVID J. WEAVER
                                               Clerk


                                               By:       s/ Kristen Castaneda
                                                        Deputy Clerk

                                               (Seal)
